Citation Nr: 1637560	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969 and from August 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

In January 2016, the Board remanded the appeal in order to obtain an addendum opinion.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets another remand of this matter; however, further action is required before the Board can adjudicate the appeal.  In the September 2014 remand, the Board noted that the issue for entitlement to service connection for diabetes mellitus had been raised by the record but had not been adjudicated by the AOJ.  Accordingly, the issue was referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  

The Veteran has suggested that his peripheral neuropathy is either due to in-service herbicide exposure or secondary to diabetes mellitus.  In the prior Remand, the Board referred the Veteran's claim for service connection for diabetes mellitus to the AOJ for consideration.  

Although the September 2015 and April 2016 examination and medical opinion adequately addressed inquiries as requested by the prior Remand, the AOJ has yet to issue a decision addressing the issue of entitlement to service connection for diabetes mellitus.  While an April 2016 letter from the Appeals Management Center (AMC) indicated that the diabetes mellitus issue was not intertwined with bilateral lower extremity peripheral neuropathy; however, the Board disagrees with this assessment and adjudication of the claim for service connection for peripheral neuropathy must be deferred pending adjudication of the claim for service connection for diabetes mellitus.  

Specifically, a February 2011 private medical opinion from the Veteran's psychiatrist found that the Veteran had bilateral distal neuropathies which were likely related to diabetes mellitus, as the Veteran was found to have borderline type-2, non-insulin dependent diabetes mellitus.  Although the September 2015 and April 2016 VA examination and medical opinion provided an opinion as to the likelihood that the Veteran had diabetes, and whether that diabetes was related to the Veteran's peripheral neuropathy, adjudication of the claim for service connection for diabetes mellitus is required before the matter of entitlement to service connection for peripheral neuropathy can be resolved.  

The issue of entitlement to service connection for diabetes mellitus is intertwined with the issue of entitlement to service connection for peripheral neuropathy, thus a remand is necessary pending resolution of the Veteran's claim for entitlement to service connection for diabetes mellitus.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:
  
1.  Adjudicate the claim for entitlement to service connection for diabetes mellitus, type 2.  The Veteran and his representative should be appropriately notified thereof, including appellate rights.  The issue of entitlement to service connection for diabetes mellitus issue should be returned to the Board only if the Veteran timely files a notice of disagreement and, following the issuance of a statement of the case, a substantive appeal.

2. If entitlement to service connection for diabetes mellitus, type 2 is granted, determine whether the Veteran is entitled to service connection for peripheral neuropathy either directly, or secondary to diabetes mellitus, type 2.  Associate the rating decisions with the claims file.

3. If, after following the development directed above and readjudicating the Veteran's claims, the claims remain denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


